Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                    Remarks
This Office Action fully acknowledges Applicant’s remarks filed on December 21st, 2020.  Claims 35-39, 42-45, and 52-54 are pending.  Claims 52-54 are withdrawn from consideration.  Claims 1-34, 40, 41, and 46-51 are canceled.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:

 1) An automated sample preparation system to mix…as in claim 35.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

1)  Unclear from the disclosure.  Further clarification required *** (see below under 35 USC 112 b/2nd)

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.











Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 35-39 and 42-45 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The metes and bounds of the structural confines of the claimed flow cytometer for its recited functionalities are indefinitely defined herein.
In particular, the relative structural arrangement of the cited fluorescent light optical lens system of item (d) is indefinitely defined herein.
At present, the recitation presents a parts listing that the lens system comprises a plurality of optical filters, a plurality of fluorescence detectors, and at least one lens, wherein it is unclear how these listed elements are related to another so as to form the sought fluorescent light optical system for detecting fluorescent light from constituents of the sample.  How are these listed element optically/structurally related to one another?
Clarification is required.

Further, with regards to the controller and its functionality to actuate various valves of the system according to a selected protocol, Examiner notes that the claims lack basis for such selection and this functionality is indefinitely provided.  Does 
Further, the recited protocols (i)-(x) are indefinitely defined in the present system.
For example, item (i) recites, “segment a first volume of an aspirated sample into a first fluid aliquot,” wherein Applicant has failed to link the structure(s) of the system (and more particularly, the fluid handling system) which allows for such segmenting of an aspirated sample.  
Does Applicant intend to recite actuating the aspirating needle of the first fluidic valve for accomplishing this step?

With regard to step (ii), it is noted that a similar step is provided, but with respect to a second volume for a second aliquot.  Is this also done with the actuation of the aspirating needle of the first fluidic valve as Examiner notes that the second fluidic valve of the fluid handling system is not recited to include its own sample aspiration needle.

In item (iii), there is no basis in the system for “a first reaction vessel.”  Does Applicant intend to claim an outlet fluid path for directing fluid to reaction vessels as a part of the fluid handling system, or to claim such outlet to the fluid handling system and the reaction vessels themselves?

For similar reasons as discussed above in steps (i,ii), step (ix) inadequately discusses the structure(s) controlled by the controller in order to affect the recited 

In item (v), what structure(s) allows for directing at least a portion of the mixture?  Is this accomplished with a pump and a further fluid conduit that is fluidically connected back in a recycle to an input of the flow cell?

These likewise issues are found in the remaining items (vi-x).

Additionally, while the claim calls for at least one of items (i)-(x) to be performed, the cited items/protocols (i)-(x) mutually rely upon one another.  For example, one cannot carry out item (iii) without having carried out item (i) as well. 
 This is further seen in subsequent items/protocols, wherein even more prior items/protocols are being relied upon in the subsequent/further items/protocols.
These issues stem into dependent claims 42 and 43 for similar reasons.

Further, these issues with respect to the protocols in claims 36-39, and what structural element(s) are affected by the controller in order to carry out such protocols/operations are indefinitely provided for herein.  What valving/pumping is affected?  What scattering detection(s) is/are utilized?  And how do these further protocols relate to the base at least one protocol provided in the independent claim 35?

Further, the metes and bounds of the structural arrangement of the third fluidic device comprising “a plurality of additional valves and at least one pump…” are indefinitely defined herein.  This recitation is drawn to a parts list wherein it is unclear how such plurality of valves and at least one pump are related to one another so as to allow for the operative embodiment sought.  How are the plurality of valves and pumps functionally/structurally related to one another?  Clarification is required.

Additionally, as discussed above the recitation “an automated sample preparation system to mix…” is construed under 35 USC 112 F/6th, wherein the corresponding structural elements(s) therefor are unclearly provided through Applicant’s disclosure and thus the metes and bounds of such element to the flow cytometer system are indefinitely defined.
Examiner notes that pars. [0052,0056] provide general discussion to an automated sample preparation module, however, it is not clear through the disclosure what structures make-up the claimed automated sample preparation system to mix…” for its recited functionalities.
What structure(s) are within the first fluidic path that makeup this “automated sample preparation system?  As it is recited to be “automated,” it would be expected that a programmed controller is utilized for affecting various functionalities.  Is there a number of agitators/mixing elements, pumps, connected fluid channels and/or dispensers with reservoirs for various reagent(s)?  This is exemplary discussion to shed more light on the issue and it not clear from the specification what structures make up 

Clarification is required.

Claims 36-39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The provided recitations to the protocols as in claims 36-39 are indefinitely defined herein for their recited functionalities.
Examiner asserts that these claims are based upon independent claim 35 which introduces such selected protocol (see item (f)) by way of the fluid handling operation in the system.  By this, the discussion of the protocols in claims 36-39 in terms of detection and enumeration is indefinitely defined herein as the selected protocol has been defined with respect to fluid handling operations and does not have any basis in terms of an analysis/detection operation.
Does Applicant intend to provide further discussion to the controller and its coincident operation with the light scatter detectors and the data produced thereat being analyzed in a particular selected manner so as to realize the desired results (e.g. those parameters/cell types recited in each of claims 36-39).



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 35-39, 44, and 45 as best understood,   is/are rejected under 35 U.S.C. 102a1 as being anticipated by Rodriguez et al. (USPN 6,228,652), hereafter Rodriguez.
With regard to claim 35, Rodriguez discloses an apparatus for analyzing cells in a whole blood sample, such as enumerating subpopulations of blood cells and platelets (abstract; cols. 1&2; and see Examples). Rodriguez discloses an optical flow cell 30 defining a flow channel 32, a light source 42 configured to emit light at the flow channel along an axis substantially perpendicular to the flow channel, a plurality of light scatter detectors LSD2 (wherein LSD2 is shown in detail in fig. 7 and includes a plurality of light scatter detectors for UMALS and LMALS; which include detecting at angles less than 45 degrees as in cl. 12) arranged to detect light scattered by constituents of a sample flowing through the flow channel and to provide scattered light optical data, each .  Rodriguez further discloses a fluorescent light optical lens system FD configured to detect fluorescent light emitted by constituents of a sample flowing through the flow channel and to provide fluorescent light optical data, the optical lens system comprising a plurality of optical filters 71-73, a plurality of fluorescence detectors PMT1-3, and at least one lens 70.  Rodriguez further discloses a fluid handling system 12/14/16 configured to direct a sample from a sample vessel 10 to the flow cell by one of at least a first fluidic path (i.e. wherein SL is included as a part of the first path) and a second fluidic path SD each connected to a first fluidic valve 12 that is connected to a sample aspiration needle (unlabeled but connected with valve 12 as in fig. 2), and a second fluidic valve (metering valve pump MP3 for first path, MP2 for second path which provide to selectively meter the fluid which provides a fluidic valving function to a fluidic valve, and fluidically connected with an inlet of the flow cell 30) that is connected to an inlet of the flow cell, and the first fluidic path comprises an automated sample preparation system MC1 to mix at least one aliquot of the sample with at least one reagent, and the second fluidic path comprises a fluid channel that passes the sample without exposure to any reagent (herein, it is noted that such recitation is drawn to a process recitation not afforded patentable weight in a device claim, and Rodriguez discloses a commensurate second fluidic path structurally and functionally provided as claimed and is fully capable of passing a sample without exposure to any reagent in as much as claimed herein as such mixing chambers are fully capable of not providing a diluent/dye to the sample), and a controller to actuate the fluidic valve based on a selected protocol from a set of defined protocols, the set of defined protocols comprising .  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 40, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Rodriguez in view of Gutierrez et al. (US 2010/0228491), hereafter Gutierrez.
Rodriguez has been discussed above.
Rodriguez does not specifically disclose a user interface as in claim 40.
Gutierrez discloses a cross-instrument method and system for cell population discrimination combining flow cytometry and hematology analysis (abstract). Gutierrez discloses a user interface 104 that is electrically connected by lines 110, 120, 130 (designated as interfaces in Gutierrez) that provide for particular configuration information, profiles, rules, etc. from the user interface 104 to be directed to the modules of the system to provide particular protocols for the preparation, processing, and analyzing of thesamples (pars. [0041-0044], figs. 1 and 2, for example).
It would have been obvious to modify Rodriguez who is likewise concerned with automated and controlled preparation and analysis of blood samples for combined cytometry and hematology analysis to include a user interface that affords custom protocols to be entered and such user interface being configured to instruct the controller to configure and operate the fluid handling system so as to provided additional and more dynamic capabilities to the system of Rodriguez which affords the user 

Allowable Subject Matter
Claims 42-43 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not teach or fairly suggest a flow cytometer system, as recited in either of claims 42 or 43, wherein the performed protocol is selected from those groups particularly recited therein, as best understood at present.

Response to Arguments
Applicant’s arguments with respect to claim(s) 35-39, 42-45 have been considered but are moot upon further consideration of the claims.
As discussed above, the claims remain rejected under 35 USC 112 b/2nd paragraph for further reasons particularly spelled out in the body of the action.
Examiner further notes that the “automated sample preparation system to mix…” is further discussed above with potentially relevant portions of the disclosure and discussion to structures potentially involved, however, further clarification is required as Applicant has failed to identify the corresponding structure(s) for this element and Examiner is unable to ascertain such through the disclosure.

all of the protocols in the recited order were being carried out by the controller.  Herein, Examiner maintains that Rodriguez at least provides to disclose protocols (i-v) to segmenting either of a first or second aliquot of sample and mixing with a reagent or lysing reagent (see line 44, col. 7 – line 20, col. 8, cols. 11&12), and further discussion is made with respect to directing such mixed and prepared samples to the flow cell (col. 12, for example). 

Additionally, as such, the remaining claims remain rejected with respect to Rodriguez and with the added prior art of Guitierrez under 35 USC 103 as discussed above in the body of the action.

ConclusionAny inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL N TURK whose telephone number is (571)272-8914.  The examiner can normally be reached on M-F 930-630.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NEIL N TURK/Primary Examiner, Art Unit 1798